The facts in this case do not, in my view, establish liability of the appellant, for the following reasons:
One room of a suite of three, comprising the offices rented by Frazee  Chester as public accountants, was made available to appellee with an agreement that, subject to requirements of appellant as to service connections, appellee should have use of the telephone facilities contracted for by Frazee  Chester. When appellee applied personally to appellant, he was told by Miss Harville that the Telephone Company would require an application to be signed by himself and Frazee  Chester, [he latter being designated as the primary customer. A blank form was given appellee, who returned the following day and tendered it signed by the required parties. This occurred November 25, 1935. It was the last day for listing subscribers whose names were to appear in the directory to be published January 1, 1936.
Appellee testified that when he tendered the executed application to Miss Harville, she told him it had just been ascertained by her that appellee owed an old account *Page 170 
of $14.77. According to appellee's testimony, this conversation occurred:
"I said then, `You are refusing to accept the application?' Well, she didn't say exactly she was refusing it, but she said she couldn't accept the application to furnish service until the old bill was settled or arrangements made for it. `Well,' I said, `just write across the face of the application that it is rejected.' She said, `No, I cannot do that.' `Well,' I said, `Do something with it, because I am tendering the application here because I want the service.' She seemed a little dazzled herself about what to do about it. . . . She then agreed to write, and did write in the body of this application this memorandum: `Unpaid bill of $14.77 of Mr. M. A. Matlock. I do not feel justified in listing name in January 1, 1936, directory, until bill is paid or satisfactory arrangements made to pay it on installments.' She handed this application back to me. . . . I took the application back to the office and filed it there just kept it."
Miss Harville testified that she is the business office representative of the Telephone Company in Little Rock, and reports to Mr. White, the local manager, and to Mr. McCall, the district manager, who are her superiors. Her duties embrace the clerical work of taking orders for new telephones, and orders for moving telephones. When appellee first visited the office, he stated that he only wanted to get the rates, and was not ready to place an order. Witness suggested that she be allowed to prepare the form, which she did, and gave it to appellee. When appellee returned the following day witness found the old record showing that appellee owed an unpaid balance. A discussion ensued and witness told appellee she did not feel that she could take the order "unless the bill was straightened out." She suggested that appellee talk with Mr. White, and appellee said, "No, that is not necessary. If you don't want to give me the service, just write it on the paper." Witness told appellee she didn't see why it was necessary, but he insisted. She again insisted that appellee see Mr. White, but he said, "No, that isn't necessary." *Page 171 
Witness told appellee that Mr. White was more familiar with the subject that she, but "He seemed to be in a terrible hurry. Mr. White wasn't in the office and I told him (appellee) if he didn't want to wait and locate Mr. White that I would be glad to have him call him or get In touch with him. He said that would not be necessary."
Miss Harville further testified that she had never handled a case of this kind before.
On cross-examination, appellee testified that Miss Harville discussed with him a rule regarding payment of back bills.
"Q. It was in that connection you say she didn't exactly refuse the application? A. I think I said something to that effect that she refused to write across the face of the application, `refused.' I asked her to write application denied,' and that she refused to do. From that day until January 1, I made no further mention of the fact."
There is little, if any, conflict in the testimony.
It is quite clear that when appellee applied to Miss Harville the day before he says his application was rejected, he wanted some kind of telephone service, but was not sure what it was. The service he finally selected and requested would have cost $1 per month. If the account presented by the Telephone Company were correct, he then owed more that the company, under the proposed arrangement, would have collected in fourteen months. By his own testimony, appellee was not insistent in his service demands after being apprised of the old obligation. The effect of Miss Harville's conduct and statements was to advise appellee that in the peculiar circumstances presented, she lacked authority to finally pass upon  the application, which was not in a legal sense, rejected. Having been told by Miss Harville that she was without such authority, and having, as shown by his own testimony, recognized the limitation, appellee was in no sense justified in urging Miss Harville to make an indorsement contrary to what she had told him, he at that time having in mind a purpose to take advantage of *Page 172 
a technical situation brought about by a process of. "dazzling," as appellee expressed it.
In Southwestern Tel.  Tel. Co. v. Danaher, 102 Ark. 547, this court held that it is not a reasonable regulation for a telephone company to refuse to furnish telephone connections to one until he pay a debt contracted for service rendered in the past which he claims he does not owe. From such adverse ruling, the appellant Telegraph and Telephone Company appealed to the Supreme Court of the United States, and there the judgment was reversed. The court said: "While it is not open in this court to revise the construction placed on a statute by the state court, it is open to determine if the application of the statute as so construed is so arbitrary as to contravene the fundamental principles of justice as to amount to a deprivation of property without due process of law. (2) The rates of public serviced corporations, such as telephone companies, are fixed in expectation that they will be paid, and reasonable regulations tending towards prompt payment are necessary, as the ability of such corporations to serve the public depends upon prompt collection of their rates. (3) Collection of such rates by legal process being practical her prohibitive, regulations requiring payment in advance are not unreasonable, and a telephone company is not subject to penalties for refusing to render service to a subscriber who is delinquent on past rates and refuses to pay in advance in accordance with the established rule uniformly enforced, or because it changes the full price to a subscriber who does not pay in advance while allowing a discount to those who do pay in advance. (4) To enforce against a telephone company a penalty for refusing to furnish service under such conditions amounts to depriving it of its property without due process of law in violation of the Fourteenth Amendment." Southwestern Tel.  Tel. Co. v. Danaher, 238 U.S. 482, 59 L. Ed. 1419, 35 S. Ct. 886.
The penalties provided by 10251, Crawford  Moses' Digest, were never intended to apply to a situation wherein the so-called "refusal" was expressed in *Page 173 
the manner shown here, by all employee who coupled with her declination an explanation that she was without authority to proceed a statement appellee has not shown to have been untrue, and one he himself must have recognized as being supported by common sense, as opposed to a trifling legal technicality.
The result of affirming the judgment for $1,356 supplies appellee with funds sufficient to pay in advance for the kind of telephone service requested, over a period of one hundred twelve years and six months, not counting interest on the fund in hand. If the proceeds of this judgment should be loaned at six per cent. per annum, it would earn $81 per year, or enough to pay for six telephones with a cash balance of nine dollars left over.